ORDER

PER CURIAM:
Appellant Kenneth Washam appeals pro se from a judgment entered by the Circuit Court of Jackson County in favor of Respondents Amy and Wallace Hartsfield. The circuit court entered the judgment following a trial de novo on a small claims property dispute between Appellant and Respondents. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a *435formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).